Citation Nr: 1206137	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 09-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent prior to November 16, 2010 and an evaluation in excess of 40 percent thereafter for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to an initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy. 

3. Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy. 

4. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Barbara Kohl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to April 1981; November 2001 to February 2002; and February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The April 2009 rating decision granted service connection for DDD and assigned an initial 20 percent evaluation effective November 24, 2008, and granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent evaluation. The April 2009 rating decision also denied service connection for radiculopathy of the right lower extremity. The September 2010 rating decision granted service connection for PTSD and assigned an initial 50 percent evaluation. 

During the pendency of the appeal, a January 2011 rating decision increased the Veteran's evaluation for DDD from 20 percent to 40 percent, effective November 16, 2010. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App.35 (1993). The January 2011 rating decision also granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent evaluation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2011, the Veteran testified at a hearing before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

At the hearing, the Veteran's attorney challenged the effective date for the initial grant of service connection for the Veteran's DDD, arguing that it should have been in 2004. In colloquy, the undersigned informed the attorney that a notice of disagreement must be filed to appeal the effective date. In August 2011, the attorney submitted a letter disagreeing with the undersigned. She argued that the May 2009 NOD expressing disagreement with the initial evaluation of 20 percent for DDD was also a NOD for the effective date for the grant of service connection because it contained text stating, "[p]lease consider this a claim for all benefits which can be reasonably inferred from the facts or circumstances of this claim even though I may not have specifically identified the particular benefit." 

The question of whether a valid NOD was filed as to an earlier effective date for the grant of service connection for DDD, to include whether clear and unmistakable error occurred in the 2009 rating decision, has not been adjudicated by the RO and is therefore REFERRED to the RO for such action. See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Anderson v. Principi, 18 Vet.App. 371 (2004); Acosta v. Principi, 18 Vet.App. 53 (2004). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.



REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims. 

The Veteran filed his Substantive Appeal with regard to his claims for increased evaluations for DDD and radiculopathy of the left lower extremity in December 2009. A Supplemental Statement of the Case (SSOC) with regard to these claims was issued in January 2011. However, in February 2011, the Veteran's attorney submitted additional private medical records pertinent to the issues on appeal and did not submit a waiver of initial RO consideration. 

As a result, this case must be remanded to the RO, as additional evidence in support of the Veteran's claims was submitted to the Board in February 2011 without the Veteran's waiver of initial consideration of this material by the RO. In these circumstances, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence. See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 7104 (2010); 38 C.F.R. § 20.1304(c) (2011). 

With respect to the issue of entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity, the Veteran submitted a timely NOD in January 2011 to a January 2011 rating decision that granted service connection for radiculopathy of the right lower extremity and challenged the initial rating. However, the RO not issued a Statement of the Case with respect to this issue. 
This claim must be remanded to the RO for issuance of an SOC. 38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet.App.238 (1999); Godfrey v. Brown, 7 Vet.App.398, 408- 410 (1995). 

The Veteran is advised and through counsel that he must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review all new evidence submitted to the Board without a waiver in connection with the claims on appeal.

3. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App.369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




